Citation Nr: 1443102	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  12-14 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for arthritis of the right hand and thumb.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel







REMAND

The Veteran served on active duty from March 1976 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2013, the Board remanded the claim for further evidentiary development.  The VA Appeals Management Center (AMC) thereafter continued the denial in a March 2014 supplemental statement of the case (SSOC).

With respect to the current appeal, the Veteran asserts entitlement to service connection for arthritis of the right hand and thumb, which he claims is due to his military service.  Specifically, the Veteran contends that his arthritis of the right hand and thumb was incurred in service as a result of his repetitious use of a hand-held lap counting device.  See Veteran's statement dated July 2011.  This device was used in the performance of the Veteran's military occupational specialty (MOS) as an instructor at a para-rescue school.  See Veteran's DD-214.  

As indicated above, the Veteran's claim was previously remanded in order to obtain a VA medical examination by a qualified physician to address the extent and nature of the Veteran's arthritis of the right hand and thumb, and the cause of the disability.  The physician was also directed to provide any evaluations, studies, and tests deemed necessary.  See Board's remand of December 2013.
In compliance with the remand instructions, the Veteran was afforded a VA examination in February 2014.  A medical opinion was also obtained in March 2014.  

The February 2014 examination report shows the examiner found that the Veteran had hemochromatosis and metacarpal phalangeal joint arthritis of the thumb index and long fingers bilaterally secondary to the hemochromatosis.  The examiner opined that an X-ray had revealed arthritic changes in the thumb, index, and long fingers of both hands.  Further, he stated the "X-ray appearance is characteristic of a genetic disorder termed hemochromatosis."  However, the examiner concluded, "specific laboratory evaluations would be required to make a definitive diagnosis of this condition."  See VA examination dated February 2014.  The examiner opined that the current diagnosis of the arthritis of the right hand and thumb was not related to the Veteran's military service because hemochromatosis is a genetic disorder; thus, it was not due to the Veteran's military service.

In a March 2014 report, Dr. L. T-C., a podiatrist, opined that a diagnosis of hemochromatosis was premature.  The podiatrist concluded:

It would be mere speculation to assume the Veteran has hemochromatosis without appropriate diagnostic, laboratory and radiographic studies performed for the evaluation of his iron levels through his body and associated organ functions.  Therefore, the Veteran requires an additional appointment at the VA for additional screening, laboratory studies and correlation of all findings before a true diagnosis of hemochromatosis is rendered.  To the contrary, if there are negative findings for hemochromatosis [then] the clinical evidence and active duty records are LESS LIKELY THAN NOT supportive of service connection for a right hand and thumb and as least as likely as not supportive of normal aging process consistent with osteoarthritis.  Lastly there was no medically based, scientific evidence to support a claim of aggravation.

The Veteran submitted a statement in April 2014 in which he noted that additional laboratory work had been done in March 2014 to ascertain whether he in fact had hemochromatosis as suspected by the February 2014 examiner.  He indicated that the laboratory work was in fact done on March 21, 2014, and that he had a consultation with his VA physician, Dr. G., on March 28, 2014.  He said that Dr. G. informed him that the tests revealed normal results and that he did not have hemochromatosis.  

The agency of original jurisdiction (AOJ) has not considered any evidence of March 2014 testing and subsequent consultation by Dr. G.  Moreover, both March 2012 and March 2014 opinions are lacking an explanation for why the Veteran's right had arthritis is attributable solely to the normal aging process, and is not in part due to repetitive use injury in service, especially given the difference in arthritic involvement when the right is compared to the left.  In order to obtain more definitive evidence on this point, another examination is required.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the appropriate release forms where necessary, procure any records of outstanding treatment or evaluation.  The Board is particularly interested in records of laboratory testing and consultation with Dr. G. in March 2014.  All available documents should be associated with the claims file.

2.  Thereafter, schedule the Veteran for an examination with a rheumatologist.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All diagnostic testing deemed necessary by the examiner should be accomplished.  The examiner should elicit from the Veteran a detailed account of any instances of in-service and post-military right hand/thumb injuries and symptoms.

The examiner should be asked to provide an opinion as to the medical probabilities that arthritis of the right hand and/or thumb had its onset in service or is otherwise traceable to military service.  The medical reasons for accepting or rejecting the Veteran's statements of continuity of symptoms since military service should be set forth in detail.  Additionally, the examiner should explain any difference in arthritic involvement when the Veteran's two hands are compared, which explanation should include discussion of whether arthritic involvement in the right hand is, at least in part, attributable to repetitive use injury during service as described by the Veteran.  

All opinions should be supported by a clear explanation, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If any of the above cannot be answered without resorting to speculation, explain why that is so.

3.  The AOJ should ensure that the development sought above is completed.  Thereafter, readjudicate the Veteran's claim.  If a benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and give them an appropriate period of time in which to respond.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

